DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
 Amendments
Applicants amendments to the claims filed 3/15/2022 have been entered. Any objection\rejections from the previous office action filed 1/7/2022 not addressed below has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 and 10-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wallace et al. (US 6,624,245).
Wallace discloses rapid gelling polymer compositions including hydrogels comprising reactive polymers, specifically sulfhydryl (thiol) polymers including three branched multiarm PEG and a sulfhydryl reactive polymer including linear PEG substituted by epoxy groups, the gel further comprised polar solvent (aqueous), considered to read on carrier, additionally the polymer composition could contain mesenchymal stem cells, RNA and DNA. See entire disclosure, especially abstract, col 3 lines 51-55, col 5 lines 20-27, col 22 lines 23-34, col 29 lines 4-12, col 30 lines 29-34 and claims 1-4,18,21-23,34-36 and 41. Regarding the limitations that the hydrogel comprises β-hydroxythio-ether linkages, it follows since the reactants used to make the hydrogel are the same, thiol and epoxy substituted PEG, they will form the same linkages once reacted. Regarding the recitations in the claims on the hydrogels ability to degrade into non-toxic products and support a three-dimensional cell culture, it follows that since the hydrogel of Wallace is within the scope of the claims it will degrade into non-toxic products. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. The recitation in claim 2 on the conditions used to crosslink is a product by process limitation that does not distinguish the claims from the hydrogel of Wallace. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 6,624,245), as applied to claims 1-4 and 6-7 and 9-17 above, in view of Wurst (US 10,196,602).
Wallace is disclosed above. Wallace while teaching cells, DNA and RNA and is silent with respect to use of siRNA as recited in claim 9.
Wurst is used for the disclosure within that siRNA was well known to be useful biological agents within hydrogels. See claims, especially 1,5-8,16 and 21.
Since Wallace already teaches and suggest using RNA, the genus of siRNA, in the gel composition, one of ordinary skill in the art would have a high expectation of success in specifying siRNA. The artisan would recognize that, based on the disclosure of Wallace that numerous types of RNA, including siRNA could be substituted into the composition. Reason to make such a modification would be to treat a subject with a condition treatable by siRNA. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 1-4,6-17 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 6,624,245) in view of Wurst (US 10,196,602), as applied to claims 1-4 and 6-17 above, in view of Alsberg (US 9,642,914).
Wallace additionally teaches the polymer compositions can be used to treat bone, however the reference is silent with respect to use of calcium phosphate based micro or nano-particles as recited in claims 22-23.
Alsberg is used only for the disclosure within that polymer gels featuring calcium phosphate nanoparticles were well known for treating bone. See entire disclosure especially col 17 line 60-col 18 line 32, example 2 and claims 1,6,8 and 22.
Since Wallace already suggest treating bone with the polymer composition one of ordinary skill would have good reason to find workable actives for treating bone, such as the calcium phosphate nanoparticles taught in Bourges. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
Applicants assert Wallace does not teach all of their claimed invention and state the reference only mentions epoxy in a list with other reactive groups but does not mention its use in table 1. Applicants also pick on the examples of Wallace for not using epoxy groups. Applicants assert one of ordinary skill would not envisage the use of epoxy groups.
The relevance of this assertion is very unclear. The reference clearly describes epoxy as a sulfhydryl reactive group and even claims the group (41), thus it is a clearly disclosed and selectable option available to one of ordinary skill. The mere disclosure of other alternatives would not dissuade one of ordinary skill from its selection as it is a clearly described option. The relevance of asserting the reference does not disclose the use of this functional group merely because it is absent from one table or the examples is very unclear. The examples within Wallace which include table 1 were given solely for the purpose of illustration and were not to be construed as being limiting to their invention since many variations are possible without departing from the spirit and scope of the invention.
Applicants assert there is nothing within Wallace that would lead one of ordinary skill to produce a hydrogel comprising β-hydroxythio-ether linkages from reacting diepoxy PEG with thiolated polymer and encapsulated cell.
Once again the relevance of this assertion is unclear. As clearly noted in previous actions Wallace discloses rapid gelling polymer compositions including hydrogels comprising reactive polymers, specifically sulfhydryl (thiol) polymers including three branched multiarm PEG and a sulfhydryl reactive polymer including linear PEG substituted by epoxy groups, the gel further comprised polar solvent (aqueous) and could contain mesenchymal stem cells, RNA and DNA. It follows since the reactants used to make the hydrogel are the same, thiol and epoxy substituted PEG, they will form the same β-hydroxythio-ether linkage once reacted. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case or either anticipation or obviousness has been established, Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Applicants assert Wallace method achieves fast gelation while their invention is from 9-30 minutes. 
The relevance of this assertion is lost on the examiner as the claims recite nothing on gelation time. Limitations from the specification are not read into the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., gelation time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even if gelation times were recited it could not remove the rejection of record as the hydrogel is the same, thus it will feature the same properties. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. 
	Applicants assert Wurst does not cure the purported deficiencies with respect to Wallace. As noted above the purported deficiencies of Wallace raised by applicants have been rebutted, the reference clearly anticipates the rejected claims under 102 and is not deficient.
	Applicants assert Wallace does not teach carrier materials.
The recitation of carrier materials is vast and would include any number of solvents listed in the reference such as water. With regard to new claims 22-23 such carrier materials would be obvious as noted in the new obviousness rejection in view of Alsberg.
Applicants assert Wallace does not disclose if the hydrogel supports three-dimensional cell culture of encapsulated cells.
As noted above since the hydrogel is within the scope of the pending claims it will be capable of the same use, including its ability to support three-dimensional cell culture of encapsulated cells.
Applicants assert the Wurst reference functionalizes siRNA.
The relevance of the assertion is unclear as claim 9 does not preclude such a possibility. Note the transitional term “comprising”, which is open ended and not closed to other groups being present. Additionally applicants appear to pick on just one embodiment when use of siRNA is taught. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/Primary Examiner, Art Unit 1618